 

January 8, 2009

 

VIA HAND DELIVERY

 

Mark Ingram

Global Partner Ships, Inc.

1505 Robin Road

Maryville, Tennessee 37803

 

Re: Consulting Agreement

 

Dear Mark:

 

We are pleased to offer the following terms for a Consulting Agreement (the
“Agreement”) between Ruby Tuesday, Inc. (“Ruby Tuesday” and/or the “Company”)
and Global Partner Ships, Inc. (“GPS”).

 

1.      Description of Services. During the term of this Agreement, GPS will
provide international and domestic franchise brokerage services (“the
Services”), including the following: (a) directing the efforts to secure buyers
for the Company’s international and domestic franchise development rights for
the Ruby Tuesday and Wok Hay brands, as well as any other brands developed by
the Company during the Term; (b) assisting with the transition of the management
of the Company’s international franchise operations; and (c) performing such
franchise consulting related services as the Company may reasonably request, all
subject to the terms, conditions and limitations set forth herein.

 

2.         Term and Termination. The term of this Agreement will begin January
8, 2009 and shall remain in effect until December 31, 2011 (the “Term”).
Notwithstanding the foregoing, this Agreement may be terminated as follows: (a)
at any time prior to the expiration of the Term by the mutual written agreement
of the parties; (b) in the event of the death or Disability of Mark Ingram
(“Ingram”); (c) by the Company immediately, and without opportunity to correct
or cure, for Cause; or (d) by the Company without Cause.

 

In the event that this Agreement is terminated by the mutual agreement of the
parties, or because of Ingram’s death or Disability or by the Company with
Cause, the Company will have no further obligations hereunder except that the
Company will pay GPS any Monthly Payment (defined below) due prior to the
termination date and any Commission (defined below) earned but unpaid as of the
effective date of such termination. In the event that this Agreement is
terminated by the Company without Cause, the Company shall pay GPS the balance
of the Annual Draw for the remainder of the Term year in which the termination
occurs plus any unpaid portion of the Start Up Draw plus any Commission earned
but unpaid as of the date of such termination, plus any Excess Commission
(defined below) earned in the Term year in which the termination occurs.

 

As used in this Agreement, “Disability” means a physical or mental condition
arising during the Term which totally and permanently prevents you from engaging
in any gainful occupation or performing the Services described above. The
determination of total and permanent disability shall be made by the Company
based on (i) medical evidence by a licensed physician designated by the Company;
(ii) evidence of eligibility for disability benefits under any long-term
disability plan; or (iii) evidence of eligibility for disability benefits under
the Social Security Act.

 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 2

 



 

As used in this Agreement, “Cause” means conduct amounting to (i) fraud or
dishonesty in the performance of the services to the Company or its affiliates
as described herein; (ii) knowing violation of law, rules or regulations; (iii)
acts in material violation of the Company’s Code of Business Conduct and Ethics;
(iv) conviction or plea of nolo contendere to a crime involving dishonesty; or
(v) violation of the Exclusivity section of this Agreement.

 

3.         Fees and Expenses. The Company will pay GPS every month an amount
representing one twelfth (1/12) (the “Monthly Payment”) of an available annual
draw amount of one hundred thousand dollars ($100,000) (the “Annual Draw”),
subject to the following limitations: All Monthly Payments made to GPS pursuant
to the Annual Draw shall be considered a non-refundable advance against
Commission (defined below) which may be earned by GPS pursuant to the terms
herein, with an annual reconciliation of Commission earned and payable and
Annual Draw for the preceding Term year to take place within thirty (30) days
following the anniversary of the Agreement date; provided, however, once
Commissions for any year exceed the Annual Draw, the earned but unpaid
Commissions shall be paid out no later than thirty (30) days following the end
of the calendar quarter ending on March 31, June 30, September 30, and December
31 of each year during the Term. The Commission shall mean one-third (1/3) of
the Area Development Agreement Fee (defined below) actually received and
retained by the Company net of any fee sharing arrangements with other franchise
brokers or developers, for any development agreement with respect to which you
provide the Services. In no event will the applicable Commission be less than
fifteen thousand dollars ($15,000) regardless of the Area Development Agreement
Fee amount. In the event that any Commission with respect to one Area
Development Agreement Fee would exceed the sum of fifty thousand dollars
($50,000), any amount over fifty thousand dollars ($50,000) (“Excess
Commission”) shall not be paid to GPS during the year in which the Commission is
earned, but shall be applied against the Annual Draw during the annual
reconciliation for the upcoming Term year; provided, however, that during the
third Term year, the forgoing limitation shall not apply and all Commissions
shall be paid in full regardless of the fact the Commission exceeds fifty
thousand dollars ($50,000).

 

As used in this Agreement, the term “Area Development Agreement Fee” means an
amount in U.S. dollars paid by a franchisee for restaurants to be developed
pursuant to an international or domestic development agreement, such amount to
be determined in writing and in advance by the Company on a case-by-case basis
before presented to a prospective domestic or international franchisee (or
existing domestic or international franchisee in the case of a new or expanded
development agreement). The Area Development Agreement Fee may also be called,
and shall have the same meaning as if utilized in a development agreement, a
Franchise Agreement Fee Prepayment.

 

At such time as the Agreement is terminated, if there are any new franchise
development transactions for which GPS has provided the Services but which have
not yet resulted in a signed area development agreement and the payment of an
Area Development Agreement Fee (together a “Transaction Closing”), GPS will be
paid a Commission on such transaction provided that the Transaction Closing
occurs no later than twelve (12) months from the date of termination.

 

For the first year of the Term of this Agreement, in addition to the Annual
Draw, the Company will also pay GPS, in equal monthly installments (the
“Additional Monthly Payment”), the sum of one hundred thousand dollars
($100,000) (the “Start-Up Draw”) to be used for start up purposes in connection
with the Services. The Additional Monthly Payments of the Start-Up Draw made to
GPS shall be non-refundable and shall not be considered an advance against
Commission nor taken into account in the annual reconciliation described herein.

 

In the event that part or all of the international development rights for Ruby
Tuesday are transferred, sold or otherwise conveyed to a third party in
connection with a simultaneous disposition (meaning in terms of time or stemming
from a single transaction, order or agreement), provided that such

 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 3

 



 

disposition does not involve a sale, transfer or change in control of the
Company, GPS will be paid any amounts earned but unpaid as of the date of such
transfer or disposition and GPS will also be paid an amount equal to the balance
of the Annual Draw for the remainder of the Term plus the sum of fifty thousand
dollars ($50,000).

 

The Company will reimburse GPS for reasonable business and travel expenses
incurred in connection with providing the services under this Agreement provided
that such expenses are approved in advance and are consistent with the Company’s
travel and expense reimbursement policy. The Company will provide GPS with an
advertising budget, which will be determined annually and approved by the
Company in advance.

 

4.         Relationship. The following terms shall govern the nature of the
relationship between the Company and GPS:

 

a.         GPS will remain at all times an independent contractor and will be
responsible for and will promptly pay all federal, state and municipal taxes,
including but not limited to social security, unemployment, federal and state
income tax withholding, and other taxes.

 

b.         Neither GPS nor any employee of GPS shall have the right or authority
to bind the Company to any contract, undertaking, or obligation.

 

c.         Neither GPS nor any employee of GPS shall be obligated to work any
particular hours or any particular amount of hours in providing the Services to
the Company.

 

d.         Except as expressly provided herein, the Company agrees that it shall
have no right to control or direct the details, manner, or means by which GPS
accomplishes the results of the Services. GPS agrees that the Services will be
performed by GPS in a careful and efficient manner and in strict conformity with
best practices and reasonable applicable standards. GPS shall retain the sole
right and responsibility of independently exercising and using its professional
judgment, experience, and skill in rendering and providing the Services.

 

5.         Indemnification. The Company shall indemnify, save harmless and
defend GPS and Ingram (including reasonable legal fees) from any and all claims
arising out of this Agreement and GPS' provision of the Services to the Company
hereunder, except that the Company shall have no obligation to indemnify GPS
or Ingram for any claims based on willful misconduct or negligence by GPS or
Ingram or any acts GPS or Ingram commit in contravention of the Company’s Code
of Business Conduct and Ethics. 

 

6.         Leadership Covenants. On or about February 17, 2003, Ingram and the
Company entered into a Leadership Covenant (the “Covenant”), a copy of which is
attached hereto as Schedule I and incorporated by reference herein, that
describes certain responsibilities and obligations relating to confidential
information, trade secrets, non-solicitation, and other employment. The parties
agree that, except for Paragraph No. 4 of the Covenant relating to other
employment, all remaining provisions of the Covenant will apply with respect to
GPS and Ingram and shall remain in full force and effect during the Term of this
Agreement and any extension or renewal of this Agreement, unless otherwise
agreed to in writing by the parties.

 

7.         Insider Trading. GPS acknowledges the Ruby Tuesday, Inc. Policy
Statement Regarding Insider Trading and Related Securities Law Matters, and the
implementing procedures for such policy statement, a copy of which is attached
hereto as Schedule II (the “Policy”). GPS agrees to be bound by the requirements
set forth in the above-mentioned documents as if it were an employee of the
Company.

 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 4

 



 

All GPS employees shall agree to be bound by the Policy as a precondition to
their providing Services to the Company hereunder. By signing below, Ingram
agrees to be bound by the Policy.

 

8.         Exclusivity. GPS acknowledges and understands that the business
conducted by the Company is highly competitive. Incident to GPS’ engagement
hereunder and for the consideration contained herein, GPS agrees that during the
Term of this Agreement, it shall not perform services of any type for, the
following competitors: Applebee’s, Chili’s, T.G.I. Friday’s, O’Charley’s, Red
Robin Gourmet Burgers, Olive Garden, and Outback Steakhouse unless GPS obtains
the Company’s prior written consent. Other than with respect to the
aforementioned companies, Company agrees that GPS shall retain the right to
contract for services similar to the Services provided to Company with other
individuals and other businesses. Any payments received by GPS from such other
individuals and businesses shall not be considered compensation under this
Agreement.

 

9.         Office and Administrative Support. During the Term of this Agreement,
the Company will provide GPS with office space, but GPS is not required to
perform the Services from such location. The Company will also provide GPS with
administrative support in an amount equal to one-third (1/3) of the time of a
full-time administrative staff member.

 

10.       Computer and Network Access. During the Term of this Agreement, the
Company will provide GPS with (i) a laptop computer, (ii) a Blackberry hand-held
device with email and cell phone connections to the extent permitted under the
Company’s travel and expense reimbursement policy, and (iii) access to the
Company computer network. GPS will also receive the typical support from the
Company’s Information Technology Department. In the event that this Agreement is
not renewed, at the end of the Term, GPS may retain the laptop computer, which
contents shall be subject to all confidentiality obligations for which GPS and
Ingram have covenanted including those in Section 11 herein, but access to the
Company’s computer network will be terminated.

 

11.       Confidentiality. GPS agrees that it will keep confidential the terms
of this Agreement and will not display, disclose or make public in any way the
terms of the Agreement or the contents of this document. The parties agree that
nothing contained in this Agreement shall be construed to prevent GPS from
discussing the terms of this Agreement with its attorneys or tax preparers,
provided that they are informed of this confidentiality provision and agree to
comply with its terms, or fully responding to any inquiry by any state or
federal regulatory or law enforcement agency, or from disclosing this Agreement
to the IRS or any state agency as part of a report of income. GPS agrees that
this provision regarding confidentiality shall apply to all employees of GPS and
GPS shall require each employee of GPS to consent to the terms of this Section
12 as a condition of employment with GPS. By signing below, Ingram agrees to be
bound by the terms of this Section 11.

 

12.       Miscellaneous. Neither party may assign this Agreement or its rights
or obligations hereunder, or delegate its performance hereunder, without the
prior written consent of the other party. This Agreement and all questions
concerning its construction and interpretation will be governed by the laws of
the State of Tennessee. This Agreement represents the entire understanding of
the parties, supersedes all prior agreements of the parties relating to the
subject matter hereof and may not be amended or modified in any manner except by
written agreement signed by a duly authorized representative of each party. The
provisions of this Agreement will be deemed severable, and the invalidity or
unenforceability of any on or more of the provisions hereof will not affect the
validity and enforceability of any other provision of this Agreement.

 

--------------------------------------------------------------------------------

Mr. Mark Ingram

January 8, 2009

Page 5

 



 



Upon our mutual execution of this Agreement, we agree that this Agreement will
be a binding agreement between the parties.

 

Sincerely,

 

RUBY TUESDAY, INC

 

 

By:/s/ Robert F. LeBoeuf

 

Robert F. LeBoeuf

 

Senior Vice President – Chief People Officer

 

Accepted and agreed as of the

8th day of January, 2009.

 

Global Partner Ships, Inc.

 

By: /s/ Mark Ingram

Mark Ingram, President

 

/s/ Mark Ingram

Mark Ingram, Individually

 

 